                              Case 18-50818-JKS                  Doc 7        Filed 02/14/19           Page 1 of 8



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                                       Chapter 11
         In re:
                                                                                       Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                                      (Jointly Administered)

                                                  Debtors.


         WOODBRIDGE GROUP OF COMPANIES, LLC;
         WOODBRIDGE STRUCTURED FUNDING, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 1, LLC; WOODBRIDGE MORTGAGE                                              Adversary Proceeding
         INVESTMENT FUND 2, LLC; WOODBRIDGE                                            Case No. 18-50818 (KJC)
         MORTGAGE INVESTMENT FUND 3, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 3A, LLC; WOODBRIDGE MORTGAGE
         INVESTMENT FUND 4, LLC,

                                                  Plaintiffs,

                                     vs.

         JEFFREY L. WENDEL, PROVIDENCE TRUST
         GROUP, LLC FBO JEFFREY L. WENDEL, IRA;
         JJC, INC FBO RETIREMENT PLAN FBO JEFFREY
         WENDEL, JODI M. WENDEL,

                                                  Defendants.


                           CERTIFICATION OF COUNSEL REGARDING PROPOSED
                                     AGREED SCHEDULING ORDER

                   The undersigned counsel for the above captioned debtors and debtors in possession

         (collectively, the “Debtors”) hereby certifies as follows:


         1
                     The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
         mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
         Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete
         list of the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein. A
         complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
         www.gardencitygroup.com/cases/WGC, or by contacting the undersigned counsel for the Debtors.
01:24171850.1
                        Case 18-50818-JKS         Doc 7       Filed 02/14/19   Page 2 of 8



                   1.   On September 17, 2018, plaintiffs Woodbridge Group of Companies, LLC;

         Woodbridge Structured Funding, LLC; Woodbridge Mortgage Investment Fund 1, LLC;

         Woodbridge Mortgage Investment Fund 2, LLC; Woodbridge Mortgage Investment Fund 3,

         LLC; Woodbridge Mortgage Investment Fund 3A, LLC; and Woodbridge Mortgage Investment

         Fund 4, LLC (collectively, the “Plaintiffs”) initiated the above-captioned adversary proceeding

         (the “Adversary Proceeding”) by filing their Complaint Objecting to Claims and

         Counterclaiming for Avoidance and Recovery of Avoidable Transfers and for Statutory and

         Equitable Subordination [Adv. Docket No. 1] against defendants Jeffrey L. Wendel, Providence

         Trust Group, LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc. FBO Retirement Plan FBO Jeffrey

         Wendel; and Jodi M. Wendel (collectively, the “Defendants” and together with the Plaintiffs, the

         “Parties”).

                   2.   On November 15, 2018, Defendants filed their Answer and Affirmative Defenses

         of Defendants to Complaint Objecting to Claims and Counterclaiming for Avoidance and

         Recovery of Avoidable Transfers and for Statutory and Equitable Subordination [Adv. Docket

         No. 6].

                   3.   On February 6, 2019, the Parties conducted a telephonic Federal Rule of Civil

         Procedure 26(f) conference.

                   4.   The Parties have since agreed to a proposed scheduling order (the “Scheduling

         Order”), a copy of which is attached as Exhibit A, governing discovery and other deadlines

         concerning the Adversary Proceeding. Defendants have authorized Plaintiffs to seek court

         approval of the Scheduling Order.

                                   [Remainder of page intentionally left blank]




01:24171850.1
                                                          2
                         Case 18-50818-JKS       Doc 7       Filed 02/14/19   Page 3 of 8




                  WHEREFORE, the Debtors respectfully request that the Court enter the proposed

         Scheduling Order at the Court’s earliest convenience.

         Dated:    February 14, 2019            /s/ Michael S. Neiburg                .
                   Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Sean M. Beach (No. 4070)
                                                Edmon L. Morton (No. 3856)
                                                Michael S. Neiburg (No. 5275)
                                                Betsy L. Feldman (No. 6410)
                                                Rodney Square, 1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253

                                                -and-

                                                KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                Kenneth N. Klee (pro hac vice)
                                                Michael L. Tuchin (pro hac vice)
                                                David A. Fidler (pro hac vice)
                                                Jonathan M. Weiss (pro hac vice)
                                                1999 Avenue of the Stars, 39th Floor
                                                Los Angeles, California 90067

                                                Counsel to the Debtors and Debtors in Possession




01:24171850.1
                                                         3
                Case 18-50818-JKS   Doc 7   Filed 02/14/19   Page 4 of 8



                                    EXHIBIT A

                         PROPOSED SCHEDULING ORDER




01:24171850.1
                              Case 18-50818-JKS                  Doc 7        Filed 02/14/19           Page 5 of 8




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                                       Chapter 11
         In re:
                                                                                       Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                                      (Jointly Administered)

                                                  Debtors.


         WOODBRIDGE GROUP OF COMPANIES, LLC;
         WOODBRIDGE STRUCTURED FUNDING, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 1, LLC; WOODBRIDGE MORTGAGE                                              Adversary Proceeding
         INVESTMENT FUND 2, LLC; WOODBRIDGE                                            Case No. 18-50818 (KJC)
         MORTGAGE INVESTMENT FUND 3, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 3A, LLC; WOODBRIDGE MORTGAGE
         INVESTMENT FUND 4, LLC,

                                                  Plaintiffs,

                                     vs.

         JEFFREY L. WENDEL, PROVIDENCE TRUST
         GROUP, LLC FBO JEFFREY L. WENDEL, IRA;
         JJC, INC FBO RETIREMENT PLAN FBO JEFFREY
         WENDEL, JODI M. WENDEL,

                                                  Defendants.


                                                 AGREED SCHEDULING ORDER

                   Plaintiff Woodbridge Group of Companies, LLC and its above-captioned co-plaintiffs,

         debtors and debtors in possession (collectively, “Plaintiffs”), and defendants Jeffrey L. Wendel,

         Providence Trust Group, LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc. FBO Retirement Plan

         1
                     The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
         mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
         Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete
         list of the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein. A
         complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
         www.gardencitygroup.com/cases/WGC, or by contacting the undersigned counsel for the Debtors.
01:24161290.2
                          Case 18-50818-JKS        Doc 7       Filed 02/14/19   Page 6 of 8




         FBO Jeffrey Wendel; and Jodi M. Wendel (together, “Defendants,” and collectively with

         Plaintiffs, the “Parties”), by and through their undersigned counsel, hereby submit this Agreed

         Scheduling Order and in support thereof state as follows:

                   A.    On September 17, 2018, Plaintiffs commenced this adversary proceeding (the

         “Adversary Proceeding”) by filing a Complaint Objecting to Claims and Counterclaiming for

         Avoidance and Recovery of Avoidable Transfers and for Statutory and Equitable Subordination

         [Adv. Docket No. 1] against Defendants.

                   B.    On November 15, 2018, Defendants filed their Answer and Affirmative Defenses

         of Defendants to Complaint Objecting to Claims and Counterclaiming for Avoidance and

         Recovery of Avoidable Transfers and for Statutory and Equitable Subordination [Adv. Docket

         No. 6].

                   C.    On February 6, 2019, the Parties conducted a telephonic Federal Rule of Civil

         Procedure 26(f) conference.

                   NOW, THEREFORE, the Parties hereby request that the Court approve the following

         Agreed Scheduling Order governing discovery and related matters in the Adversary Proceeding:

                   1.    Plaintiffs and Defendants shall exchange their initial disclosures in accordance

         with Federal Rule of Civil Procedure 26(a)(1) by April 12, 2019.

                   2.    Fact Discovery.

                         a.     Responses to all written fact discovery requests, including interrogatories,

         requests for production of documents, and requests for admission, shall be due within the time

         permitted by the applicable Federal Rules of Civil Procedure, made applicable to this Adversary

         Proceeding pursuant to the Federal Rules of Bankruptcy Procedure. Discovery requests and

         written responses may be served electronically by email on counsel.


01:24161290.2

                                                           2
                         Case 18-50818-JKS         Doc 7       Filed 02/14/19   Page 7 of 8




                        b.      Fact witness depositions, including any non-party deposition(s) and

         deposition(s) to be conducted pursuant to Federal Rule of Civil Procedure 30(b)(6), shall be

         completed, and fact discovery shall close, no later than September 27, 2019.

                        c.      The Parties will attempt, in good faith, to resolve all discovery disputes

         between the Parties before bringing any motion before the Court.

                        d.      The Local Rules for the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), including, without limitation, Local Rule 7026-3, shall apply with

         respect to electronic discovery concerning the Adversary Proceeding.

                3.      Mediation.

                        a.      Pursuant to Local Rule 9019-5(a), the Adversary Proceeding shall be

         referred to mandatory mediation (the “Mediation”). No later than October 18, 2019, the Parties

         shall file a Stipulation Regarding Appointment of a Mediator or a statement that the Parties

         cannot agree on a mediator and a request that the Court select and appoint a mediator to the

         Adversary Proceeding.

                        b.      On or before December 6, 2019, the mediator shall either (a) file the

         mediator’s certificate of completion or (b) if the Mediation is not concluded, file a status report

         that provides the projected schedule for completion of the Mediation.

                4.      Expert Discovery.

                        a.      The Parties shall provide expert reports for any issue on which they bear

         the burden of proof no later than December 20, 2019. Any expert report intended to rebut any

         other expert report shall be filed no later than January 15, 2020. All reports shall provide the

         information required by Federal Rule of Civil Procedure 26(a)(2)(B).




01:24161290.2

                                                           3
                         Case 18-50818-JKS          Doc 7       Filed 02/14/19   Page 8 of 8




                        b.      Expert witness depositions shall be completed, and expert discovery shall

         close, no later than January 31, 2020.

                5.      Unless otherwise agreed to by the Parties, all dispositive motions shall be filed

         and served on or before February 28, 2020, and shall be subject to Local Rule 7007-1.

                6.      Plaintiffs shall promptly notify Chambers upon the settlement, dismissal or other

         resolution of the Adversary Proceeding and shall file with the Court an appropriate filing

         evidencing such resolution as soon thereafter as practicable.

                7.      If needed and subject to the Court’s availability, the Court shall conduct a pretrial

         status conference within forty-five (45) days following the latter of (i) the close of all discovery

         or (ii) the disposition of any dispositive motion(s). At such pretrial status conference, the Court

         will establish the trial date(s) and the deadline by which the Parties must file and serve their Joint

         Pretrial Memorandum.

                8.      Except for any trial date(s) established by the Court, deadlines contained in this

         Agreed Scheduling Order may be modified by stipulation of the Parties without further order of

         the Court. All deadlines, including trial date(s), may be modified by order of the Court upon

         written submission for good cause shown.



         Dated: _________________, 2019
               Wilmington, Delaware
                                                        _____________________________________
                                                        KEVIN J. CAREY
                                                        UNITED STATES BANKRUPTCY JUDGE




01:24161290.2

                                                            4
